Title: To James Madison from Brown & Jones, 29 August 1808
From: Brown & Jones
To: Madison, James



Sir,
Providence August 29th. 1808.

We take the liberty of enclosing Tobias Lears third bill on you, at thirty days sight for Three Thousand Dollars drawn at Algiers the 2d. of April to the order of John Gavino, Consul of the United States at Gibraltar.  This bill being Endorsed by us, we request You to Cause to be remitted to us, the said Amount of Three Thousand Dollars, either on the Roger Williams Bank in this Town or the Bank of the United States at Boston.
We flatter ourselves that we shall be excused for troubling You with this bill, being respectfully Sir Your most obed: Sers:

Brown & Jones

